Case 21-06894   Doc 12   Filed 06/11/21 Entered 06/11/21 16:09:26   Desc Main
                           Document     Page 1 of 6
Case 21-06894   Doc 12   Filed 06/11/21 Entered 06/11/21 16:09:26   Desc Main
                           Document     Page 2 of 6
Case 21-06894   Doc 12   Filed 06/11/21 Entered 06/11/21 16:09:26   Desc Main
                           Document     Page 3 of 6
Case 21-06894   Doc 12   Filed 06/11/21 Entered 06/11/21 16:09:26   Desc Main
                           Document     Page 4 of 6
Case 21-06894   Doc 12   Filed 06/11/21 Entered 06/11/21 16:09:26   Desc Main
                           Document     Page 5 of 6
Case 21-06894   Doc 12   Filed 06/11/21 Entered 06/11/21 16:09:26   Desc Main
                           Document     Page 6 of 6
